DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 04/28/2022.
Claims 1 – 20 are currently pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 7, 14, a method, system for performing data deduplication, including the teaching of: “receiving, by a first data deduplication system that is provided in at least one first data deduplication system chassis from a host system that is provided in a host system chassis that is separate from the at least one first data deduplication system chassis and via a network using a first network switch device, first data transmitted by the host system through the network for storage in a storage system that is provided in a storage system chassis that is separate from the at least one first data deduplication system chassis and the host system chassis; generating, by the first data deduplication system, a first data deduplication identifier for the first data; determining, by the first data deduplication system, whether the first data deduplication identifier for the first data is stored in either of a first portion of a data deduplication database that is included in a Software Defined Networking (SDN) controller system or a second portion of the data deduplication database that is included in the first network switch device; in response to determining that the first data deduplication identifier for the first data is not stored in one of the first portion of the data deduplication database and the second portion of the data deduplication database: storing, by the first data deduplication system, the first data deduplication identifier for the first data in the one of the first portion of the data deduplication database and the second portion of the data deduplication database in association with a first data counter for the first data; and transmitting, by the first data deduplication system through the network using the first network switch device, the first data via the network to the storage system for storage,  and in response to determining that the first data deduplication identifier for the first data is stored in the one of the first portion of the data deduplication database and the second portion of the data deduplication database: incrementing, by the first data deduplication system, a first data counter that is associated with the first data deduplication identifier for the first data in the one of the first portion of the data deduplication database and the second portion of the data deduplication database; and discarding, by the first data deduplication system, the first data”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161